Citation Nr: 1018070	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2008, the Board denied an increased rating for the 
Veteran's PTSD and remanded the issue of entitlement to 
service connection for hypertension.  It also dismissed a 
request for revision of an April 1970 RO decision which 
assigned a noncompensable evaluation for intestinal 
parasitism on the basis of clear and unmistakable error.  The 
Veteran appealed the Board's denial of a higher evaluation 
for PTSD to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2009 the Court granted the parties' joint 
motion for remand and returned the issue of an increased 
rating for PTSD to the Board for compliance with the 
instructions in the joint motion.  While the PTSD issue was 
pending before the Court, the RO completed appropriate 
development on the issue of entitlement to service connection 
for hypertension, and that issue was recertified to the 
Board. 

The issue of entitlement to an evaluation in excess of 50 
percent for PTSD is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year of discharge from service; hypertension is unrelated to 
service.

2.  Hypertension is unrelated to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in January 2004 invited the Veteran to submit 
evidence showing that his PTSD had increased in severity.  
The types of evidence that might show such worsening were 
discussed.  

In June 2004, the Veteran was advised of the evidence 
necessary to support a claim of entitlement to service 
connection.  He was asked to submit or identify evidence 
supportive of his claim for hypertension.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

An April 2005 letter asked the Veteran for evidence showing 
treatment for hypertension or a medical opinion relating the 
disability to his PTSD.  

A letter dated in March 2006 discussed the manner in which VA 
determines disability ratings and effective dates.

A September 2009 letter discussed the evidence necessary to 
establish both direct service connection and service 
connection on a secondary basis.  

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA examinations have 
been conducted, and the Board finds that the examinations 
were adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history.  The 
Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for cardiovascular renal disease, to 
include hypertension, may be granted if manifest to a 
compensable degree within one year of active service. 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2009).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2009).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).   
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were filed 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The Board notes that in the VA's Schedule for Rating 
Disabilities, Diagnostic Code 7101 defines hypertension as 
diastolic blood pressure predominantly 90 mm. or greater and 
isolated systolic hypertension as systolic blood pressure as 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.

Service treatment records disclose that on enlistment 
examination in April 1965, the Veteran's blood pressure was 
104/68.  His heart and vascular system were noted to be 
normal on clinical examination.  On Airborne examination in 
March 1966, the Veteran denied high blood pressure.  
Clinically, his heart and vascular system were normal, and 
his blood pressure was 110/84.  During hospitalization for a 
gastrointestinal illness in April 1969, the Veteran's blood 
pressure was 110/74.  At his separation examination in August 
1969, the Veteran again denied high blood pressure.  His 
heart and vascular system were found to be clinically normal, 
and his blood pressure was 122/78.  He was found to be 
qualified for discharge.

On VA examination in March 1970 the Veteran's present 
complaints did not include symptoms referable to his heart or 
vascular system.  At that time, his cardiovascular system was 
noted to be normal, with a blood pressure of 110/70.  

An April 1970 hospitalization record from St. Paul-Ramsey 
Hospital indicates that the Veteran reported an irregular 
heart beat of two years' duration, he also reported a history 
of hypertension.  The provider noted that the Veteran had 
taken LSD the day of admission, began hallucinating, and was 
brought to the emergency room.  Multiple ventricular beats 
and a blood pressure of 160/110 were recorded.  At discharge, 
the final diagnoses were ventricular parasystole and LSD 
ingestion.  

A December 1979 discharge summary from St. Paul-Ramsey 
Medical Center indicates a discharge diagnosis of 
hypertension.  The report indicates that the Veteran had been 
taking medication for the previous two years for atrial 
fibrillation.  The Veteran reported that he took medication 
for his hypertension.  Objectively, his blood pressure was 
130/80.

A June 1983 record generated by Methodist Hospital indicates 
the Veteran's report of a six year history of high blood 
pressure for which he had been under treatment.  

In a statement received in September 2004, the Veteran 
indicated that he had high blood pressure as early as 1970.

A VA heart examination was carried out in October 2005.  The 
Veteran's history was reviewed.  He reported that he had been 
diagnosed with hypertension 35 years previously and had been 
on therapy since then.  On examination his blood pressure was 
148/86.  His heart size was normal.  The examiner concluded 
that there was no objective data to support the idea that 
chronic PTSD caused hypertension.

The Veteran underwent an additional VA examination in 
December 2009.  His history was reviewed.  The examiner also 
noted blood pressure readings taken in service.  The Veteran 
claimed that his high blood pressure problem started back in 
1969 and that he had experienced difficulty since then.  
Following objective examination, the diagnosis was essential 
hypertension, medication controlled.  The examiner concluded 
that the Veteran's PTSD had not caused his hypertension.  He 
stated that he could not relate the hypertension to PTSD as a 
definite cause without a great deal of speculation.  With 
respect to aggravation, he noted that any exacerbation would 
not be permanent, but would rather be transitory at times of 
greater stress.  

Upon review of the record pertaining to this claim, the Board 
has determined that service connection for hypertension is 
not warranted on a direct basis.  In this regard, the Board 
notes that while the Veteran's service treatment records are 
completely negative for any diagnosis, complaint, or abnormal 
finding pertaining to his heart and vascular system.  Blood 
pressures were taken at enlistment, during service, and at 
discharge, and hypertension was not assessed at any time 
during service.  

The Board acknowledges that a blood pressure of 160/110 was 
recorded in April 1970, apparently following the Veteran's 
ingestion of drugs.  However, the discharge diagnoses 
identified by the provider did not include an assessment of 
hypertension.  The first indication of a diagnosis of chronic 
hypertension dates to 1979, at which time the Veteran 
reported having been treated for two years.  Even if the 
Board were to accept the Veteran's report of having received 
treatment as early as two years before the 1979 treatment as 
credible and as indicating a diagnosis of hypertension, such 
does not serve to establish a diagnosis of hypertension in 
service or within one year of discharge.  

The Board acknowledges that the Veteran has asserted that he 
has had high blood pressure since service and was treated for 
such in the years thereafter.  However, there is a remarkable 
lack of credible evidence of pathology or treatment in 
proximity to service or within years of separation. 
Furthermore, the separation examination disclosed that the 
heart and vascular system were normal.  Most significantly, 
the Veteran, at times, has reported a post-service onset of 
his symptoms.  In that regard, the Veteran's reported history 
in June 1983 indicated high blood pressure of six years' 
duration.  Such report is a statement against interest and is 
considered more credible than later statements made to the 
contrary in support of his claim for monetary benefits.  

In short, the most credible evidence regarding the most 
likely date of onset of his chronic disability consists of 
treatment records and the Veteran's own report reflecting 
onset after service discharge.  Absent reliable evidence 
relating this disability to service, the claim of entitlement 
to service connection on a direct basis must be denied. The 
preponderance of the evidence is against the Veteran's claim 
and the doctrine of reasonable doubt is not applicable in the 
instant appeal.

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as it relies not 
solely upon a general absence of complaints during service.  
Rather, it relies in large part up the Veteran's most 
credible reports as to his history, which were noted during 
the course of treatment.

For purposes of establishing secondary service connection, 
there is post-service medical evidence of PTSD for which the 
Veteran is in receipt of service connection.  However, review 
of the record leads the Board to  conclude that service 
connection is also not warranted on a secondary basis.  The 
December 2009 VA examiner concluded that hypertension was 
neither caused nor aggravated by the Veteran's PTSD.  He 
provided a reasoned opinion, based on complete review of the 
record, interview, and examination.  In assigning high 
probative value to this opinion, the Board notes that the 
examiner had the claims file for review, specifically 
discussed evidence contained in the claims file, obtained a 
history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  The Board thus finds the 
VA examiners' opinions to be of greater probative value than 
the Veteran's unsupported assertions.  Accordingly, service 
connection on a secondary basis must be denied.

The Board has considered the Veteran's statements and 
acknowledges that he is competent to diagnose and report on 
simple conditions.  It finds, however, that the Veteran is 
not competent to offer an opinion on complex medical matters, 
such as whether his current hypertension was caused or 
aggravated by his service-connected PTSD.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, the Board believes the findings and conclusions of 
the competent health care specialist to be far more probative 
than the Veteran's lay assertions.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the claim.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.




REMAND

In the August 2009 joint motion, the parties agreed that the 
Board failed to address allegations that the Veteran's PTSD 
had worsened.  They also agreed that the Board did not 
provide adequate reasons and bases for finding that a new 
examination was not warranted, noting that if the record as a 
whole shows that the available evidence is not indicative of 
the claimant's present level of disability, further 
development must be undertaken.  See Caluza v. Brown, 7 
Vet.App. 498, 505 (1995).  The parties also discussed the 
Veteran's reported suicidal ideation and auditory 
hallucinations and their alleged frequency.  In light of the 
joint motion, the Board has determined that a current VA 
examination is warranted.

The parties also pointed out that the Veteran, in his March 
2005 VA Form 9, had stated that he was hospitalized at 
Methodist Hospital about six months previously for a panic 
attack.  Records of this reported hospitalization should be 
sought.

In light of the above discussion, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the Veteran and request that 
he complete an appropriate release for 
records of treatment by Methodist 
Hospital.  Specifically, he should be 
asked for the approximate date of the 
episode of treatment discussed in his 
March 2005 VA Form 9.  All attempts to 
secure this evidence should be documented 
in the record.

2.  Following completion of the above, 
the Veteran should be scheduled for a VA 
examination to determine the extent of 
his PTSD.  All appropriate testing should 
be carried out, to include an interview 
and a comprehensive mental status 
examination.  

Upon review of the record and examination 
of the Veteran, the examiner should set 
forth all manifestations of the Veteran's 
PTSD and discuss the impact of such 
symptoms on the Veteran's social and 
occupational functioning.  A Global 
Assessment of Functioning score should be 
assigned, and the examiner should explain 
the basis for such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Thereafter, readjudicate the claim, 
to include the issue of entitlement to a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


